t c memo united_states tax_court john r louis petitioner v commissioner of internal revenue respondent docket nos filed date edward o c ord for petitioner david w sorensen for respondent memorandum opinion raum judge the commissioner determined deficiencies in petitioner's income taxes and additions to tax for fraud as follows year year deficiency dollar_figure big_number deficiency dollar_figure docket no docket no addition_to_tax sec_6653 dollar_figure big_number addition_to_tax sec_6653 dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure after stipulations by the parties the remaining issue for decision is whether additions to tax for fraud under sec_6653 violate the double_jeopardy and excessive fines clauses of the fifth and eighth amendments where petitioner has been criminally convicted of tax_evasion under sec_7201 and has served jail time and paid fines pursuant to those convictions petitioner john r louis was a resident of modesto california at the time the petition in this case was filed he was the subject of an investigation by a grand jury based on information developed by the criminal_investigation_division of the irs on or about date petitioner was indicted on two counts under section for the taxable years and after a jury trial of approximately a week the jury reached a verdict of guilty on all counts petitioner was sentenced to year in jail on count i and years on count ii with the 3-year term on count ii suspended on condition that petitioner serve years of probation file truthful timely tax returns and cooperate fully with any requests made by the irs he was also fined dollar_figure on each count petitioner has satisfied the sentence by payment of both fines in full as well as serving the jail sentence and satisfactorily completing the probationary period the figures of omitted gross_income and alleged unreported income_tax liabilities that were developed and charged in the criminal prosecution indictment were also used in the statutory notices of deficiency that were issued for the taxable years and the irs acknowledges that to the extent that the investigation in this case occurred approximately years ago the records to show how much money the united state sec_1 sec_7201 provided any person who willfully attempts in any manner to evade or defeat any_tax imposed by this title or the payment thereof shall in addition to other penalties provided by law be guilty of a felony and upon conviction thereof shall be fined not more than dollar_figure or imprisoned not more than years or both together with the costs of prosecution spent to investigate and prosecute the petitioner's case are no longer in existence or are unretrievable petitioner does not contest his liability for the and deficiencies nor does he contest his liability for the sec_6653 additions to tax for fraud for those years on the merits he instead contends that the sec_6653 additions to tax violate the double_jeopardy provisions of the fifth_amendment and the excessive fines provisions of the eighth amendment sec_6653 provides that if any part of the underpayment_of_tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to percent of the underpayment the double_jeopardy clause of the fifth_amendment to the united_states constitution states nor shall any person be subject for the same offence to be twice put in jeopardy of life or limb as to decision will necessarily have to be entered for respondent regardless of the other years since the fifth and eighth amendment arguments apply only to the sanctions imposed in the prosecutions which related solely to and see miller v commissioner tcmemo_1994_249 to trigger double_jeopardy analysis conduct must be subject of civil and criminal punishment the revised fraud addition_to_tax now appears in sec_6663 and sec_6651 omnibus budget reconciliation act of publaw_101_239 secs a a 103_stat_2106 current sec_6663 states that if any part of any underpayment_of_tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to percent of the portion of the underpayment which is attributable to fraud in 303_us_391 the supreme court in an income_tax case held that civil_fraud penalties are remedial in nature when imposed upon a taxpayer who has been tried but not convicted of criminal_tax_evasion the supreme court subsequently held that under the double_jeopardy clause a defendant who already has been punished in a criminal prosecution may not be subjected to an additional civil sanction to the extent that the second sanction may not fairly be characterized as remedial but only as deterrent or retribution 490_us_435 however halper involved medicare fraud under the civil false claims act and the first circuit has made clear that to use halper as a base for vaulting into the tax arena would be to misapply the case and distort its holding 13_f3d_432 1st cir affg tcmemo_1993_61 and this court has held that the imposition of sec_6653 fraud additions after a taxpayer has been criminally convicted pursuant to sec_7201 does not violate the double_jeopardy clause 98_tc_165 the additions to tax for fraud are a stated percentage of the dollar amount of the tax deficiencies and are therefore tailored to the severity of the violation thus unlike united_states v halper supra the additions imposed against petitioners are rationally related to the governmental costs incurred by reason of their fraudulent underpayments of tax 95_tc_341 petitioner relies heavily upon the supreme court's recent opinion in department of revenue of montana v kurth ranch u s 114_sct_1937 a case that does not involve federal income taxes but is concerned with a montana forfeiture provision relating to dangerous drugs petitioner argues that kurth ranch has called into question the conclusion reached in mitchell and the cases following it petitioner contends relying upon kurth ranch that since he has already been convicted under sec_7201 paid dollar_figure in fines and served year in jail and years of probation imposition of the sec_6653 additions to tax for the years at issue would violate the double_jeopardy clause however kurth ranch did not overrule mitchell and until the supreme court does so we must treat mr justice brandeis' opinion in mitchell as the law of the land notwithstanding petitioner's unfair characterization of mitchell as superannuated the purported applicability of kurth ranch to the sec_6653 additions to tax has already been considered by this court in ward v commissioner tcmemo_1995_286 it was held that kurth ranch did not change the status of the addition for fraud as remedial thus the imposition of a civil_fraud penalty following the criminal conviction does not violate the double_jeopardy clause of the fifth_amendment to the u s constitution ward v commissioner supra citing 98_tc_165 kurth ranch was also distinguished very recently in price v commissioner tcmemo_1996_204 where this court pointed out that the addition for civil_fraud was imposed primarily to protect the revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from the taxpayer's fraud 303_us_391 98_tc_165 finally two courts of appeals have even more recently rejected the contention that the so-called civil_fraud penalty brings into play the double_jeopardy provisions in grimes v commissioner f 3d 9th cir date the ninth circuit stated grimes argues that the imposition of fraud penalties renders the proceeding quasi-criminal two recent supreme court cases addressing the definition of punishment for the purposes of the double_jeopardy clause give this argument a superficial appeal see 114_sct_1937 finding that a montana state tax on marijuana constitutes punishment 490_us_435 the civil label does not determine whether a sanction is punishment both of these decisions however cite with approval 303_us_391 where the court found the tax code's civil_fraud penalty remedial in nature and not punitive for double_jeopardy purposes see kurth ranch s ct pincite n halper u s pincite fn ref omitted shortly thereafter the sixth circuit in united_states v alt f 3d 6th cir date explicitly recognized the continuing vitality of helvering v mitchell supra the sixth circuit held that the award of tax penalties was not punishment explaining at that they are merely compensatory for lost tax revenue and that they are higher than the penalties for negligence because actively fraudulent filings are more difficult to catch than merely negligent ones we hold that the additions to tax as applied to the petitioner do not result in double_jeopardy we next turn to petitioner's eighth amendment argument the eighth amendment provides that excessive bail shall not be required nor excessive fines imposed nor cruel and unusual punishments inflicted petitioner contends that imposition of the additions to tax on top of his previous fines prison sentence and probation violates the eighth amendment prohibition of excessive fines the taxpayers in ianniello also asserted that their eighth amendment rights would be violated if they had to pay the additions to tax for fraud on top of their criminal fines and prison sentences ianniello v commissioner supra the court held otherwise we already have held that petitioners' liability for federal_income_tax deficiencies and additions to tax for fraud compensates the united_states for lost revenues and costs incurred in investigating petitioners' fraud accordingly the eighth amendment does not apply to petitioners' liability for the federal_income_tax deficiencies and the additions to tax for fraud imposed against petitioners under sec_6653 id pincite the same reasoning applies here indeed the sixth circuit's opinion in alt disposed of the eighth amendment point summarily stating at_f 3d because we hold that the tax penalties awarded against alt are not punishment there is no need to address alt's claim that the penalties constitute an excessive fine under the eighth amendment like the double_jeopardy clause the excessive fines clause only protects against punishment citations omitted we hold that the petitioner's eighth amendment argument adds nothing to his case decisions will be entered for respondent
